DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Track 1
	The Track 1 request was granted on October 13, 2021.  A non-final follows.

Continuation-in-Part (CIP)
	This application is a CIP of 17/209,117, now patent number 11170423.

Allowable Subject Matter
Claims 7-9, 11-14, 16, 18-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-30 are allowed.  The prior art does not disclose: a reference to a plurality of related asset bundles, wherein each asset bundle of the plurality of related asset bundles comprises at least one healthcare asset; a reference to at least one contract defining provision terms of the related asset bundles, wherein the at least one contract comprises one or more subcontract encoding a location, time, facility,  professional resource allocated to provide each of the at least one healthcare asset of the related asset bundles; an asset class determined as a function of contract status.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 15, 17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella (2020/029412/).

	Cella discloses:

	As per claim 1, an apparatus comprising: a processor; and a memory configured to be operably coupled to the processor, wherein the memory comprises encoded data and processor executable program instructions, wherein the data and instructions jointly configure and program the apparatus that the instructions when executed by the processor cause the apparatus to perform operations comprising: receive a service offer from a service provider; and construct in the memory a digital asset token for the service offer, the digital asset token comprising: a header, encoding: an immutable 

	As per claim 2, wherein the asset identifier is unique within a predetermined namespace.  (paraa.1450—unique identifier)

As per claim 3, wherein the exchange identifier is unique within a predetermined namespace.  (paraa.1450—unique identifier)

	As per claim 4, wherein the operations performed by the apparatus further comprise: in response to receiving payment for the digital asset, set the state value to sold.  (para.135—payment)

	As per claim 5, wherein the service offer further comprises the service offer encoding a plurality of references to a respective plurality of smart contracts, and 

	As per claim 6, wherein the service offer further comprises a price.  (para.161—price)

	As per claim 10, wherein the service offer further comprises: a reference to a service bundle; a reference to a contract defining service bundle provision terms, and an asset class value determined as a function of the contract status.  (para.217—service bundles)

	As per claim 15, wherein the service bundle further comprises a plurality of related service bundles.  (para.217—service bundles)

	As per claim 17, an apparatus comprising: a processor; and a memory configured to be operably coupled to the processor, wherein the memory comprises encoded data and processor executable program instructions, wherein the data and Page 1153012.CIP3 USP instructions jointly configure and program the apparatus that the instructions when executed by the processor cause the apparatus to perform operations comprising: receive a service offer from a service 

	As per claim 22, wherein the asset bundle further comprises a plurality of related asset bundles. (para.217—service bundles)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example 20210082044 and 11126593 disclose a distributed ledger system.  The closest NPL is “A survey of blockchain-based strategies for EJ De Aguiar, BS Faiçal, B Krishnamachari… - ACM Computing …, 2020 - dl.acm.org.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691